Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 1 of 36 PageID #: 114608




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 KOOLBRIDGE SOLAR, INC.,
 a North Carolina corporation,
                                                    Case No.
         Plaintiff,

 v.                                                 JURY TRIAL DEMANDED

 SOLAREDGE TECHNOLOGIES, INC.,
 a Delaware corporation,

         Defendant.


                                          COMPLAINT

       Plaintiff Koolbridge Solar, Inc. ("Plaintiff" or "Koolbridge"), for its Complaint with Jury

Demand for patent infringement against Defendant SolarEdge Technologies, Inc. ("Defendant" or

"SolarEdge"), alleging, based on its own knowledge as to itself and its own actions and based on

information and belief as to all other matters, as follows:

                                             PARTIES

       1.       Koolbridge is a corporation existing under the laws of North Carolina with its

principal place of business at 710-B Waynick Blvd., Wrightsville Beach, North Carolina 28480.

       2.       On information and belief, SolarEdge is a corporation organized under the laws of

the State of Delaware with its principal place of business at 1 HaMada Street, Herziliya Pituach,

Israel. SolarEdge can be served with process by serving its agent, Corporation Service Company,

251 Little Falls Drive, Wilmington, Delaware 19808.

                                 JURISDICTION AND VENUE

       3.       This is an action for patent infringement under the Patent Laws of the United States,

35 U.S.C. § 101, et seq.


PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 2 of 36 PageID #: 114609




        4.         This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§§ 1331 and 1338.

        5.         SolarEdge is subject to this Court's specific and general personal jurisdiction

pursuant to due process and the Delaware Long Arm Statute. SolarEdge has general minimum

contacts with this judicial district by being incorporated in this judicial district, by having a place

of business in this judicial district, by having an agent to receive process in this district, and/or by

transacting business within this district—including at least a portion of the infringements alleged

herein, by placing infringing products into the stream of commerce with the knowledge or

understanding that such products are sold in the State of Delaware. Personal jurisdiction thus

exists over SolarEdge.

        6.         Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and 1400(b) as it

incorporated in this district, has transacted business in this district, has committed, individually or

in concert with others, acts of patent infringement in this district and thus resides in this district.

                    THE TECHNOLOGY AND INTELLECTUAL PROPERTY

        7.         Koolbridge is engaged in the business of, among other things, designing,

developing, and commercializing solar energy products. Koolbridge was founded in 2013 by,

among others, Dr. Paul W. Dent, formerly the Chief Scientist at Ericsson USA. Dr. Dent is a

prolific inventor, who has thus far been awarded almost 400 U.S. patents for his various

innovations.

        8.         Dr. Dent initially became interested in solar technology around 1996. He was living

in North Carolina when Hurricane Fran hit the area, leaving Dr. Dent and others without power

for approximately 10 days. The hurricane also brought down trees and wires, leaving Dr. Dent

unable to travel to buy a generator, which were in any case sold out. Dr. Dent realized that a solar



                                                    2
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 3 of 36 PageID #: 114610




power system would be very useful if he was ever in the same position. Over the next four years

or so, Dr. Dent built a solar power system on his property. Through those efforts, Dr. Dent learned

much about solar power systems and he believed they could be vastly improved, but he did not

then have time to work on those issues.

        9.         Dr. Dent continued to have an interest in solar power and, when he left Ericsson by

early 2010, he began thinking about starting his own solar power business. In connection with

those efforts, Dr. Dent conceived several ideas that he described in U.S. Patent Application

No. 13/103,070. Dr. Dent subsequently filed additional patent applications related to solar power.

One aspect of solar power that Dr. Dent discussed in his patent applications relates to an innovative

solar inverter design.

        10.        A solar system includes one or more photovoltaic ("PV") cells, for example, as part

of a solar panel. The energy generated by PV cells is a direct current ("DC"). Most electrical grids

in the United States, however, use alternating current ("AC"). Thus, in order to place onto those

electrical grids power generated by PV cells, the DC power they generate must first be converted

to AC power.

        11.        Traditional solar inverters use a heavy and inefficient transformer to assist in

converting the DC to AC electricity, e.g., by isolating the DC input from the AC output.

Alternatively, some inverters use a DC-to-DC converter instead of a transformer, but these devices

were also heavy, expensive, and inefficient.

        12.        In 2013, Dr. Dent and others formed Koolbridge to commercialize his ideas.

Koolbridge initially focused on designing a solar inverter, continuing to develop that technology.

Eventually, however, Koolbridge reached a place where any further work – e.g., manufacturing

and commercialization of the technology – would require substantial additional resources then



                                                    3
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 4 of 36 PageID #: 114611




unavailable to Koolbridge.        Koolbridge instead decided to focus its limited resources on

developing commercially its Smart Load Center product. See https://koolbridgesolar.com/smart-

load-center/.

        13.        It also decided to reach out to other companies in the solar industry, including

SolarEdge, to see if they might be interested in a joint development or other arrangement that could

bring Koolbridge's solar inverter technology to market.

        14.        On January 20, 2015, U.S. Patent No. 8,937,822 ("the '822 Patent") was duly and

legally issued by the United States Patent and Trademark Office ("USPTO") for an invention

entitled "Solar Energy Conversion and Utilization System." See Exhibit A, attached hereto and

incorporated by reference in its entirety.

        15.        On September 22, 2020, U.S. Patent No. 10,784,710 ("the '710 Patent") was duly

and legally issued by the United States Patent and Trademark Office ("USPTO") for an invention

entitled "Transformerless DC to AC Converter." See Exhibit B, attached hereto and incorporated

by reference in its entirety.

        16.        Koolbridge is continuing to prosecute in the United States patent applications on

this technology, which will be issuing in due course.

        17.        The '822 and '710 Patents (the "Asserted Patents") teaches and claims novel and

nonobvious systems and methods for efficiently converting a direct current ("DC"), electricity

typically produced by solar energy collection systems, to an alternating current (AC), electricity

typically used and distributed by the electrical grid used in the United States.

        18.        When installing his own solar energy system after Hurricane Fran, Dr. Dent noted

that the transformers needed for traditional solar inverters were both expensive and heavy. A

transformer alone can weigh more than one hundred pounds and often require mechanical handling



                                                   4
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 5 of 36 PageID #: 114612




equipment to move. Use of a transformer also increases the size, weight, and cost of the energy

converter. The Asserted Patents describe transformerless solar converters as well as features and

functions that enable such converters and improve the efficiency and performance of the DC to

AC electricity conversion process.

        19.        For example, the '822 Patent describes an inverter configured to cause a common-

mode voltage to appear on the DC input lines. An inverter as described and claimed in the '822

Patent thus avoids the need to isolate the DC input side of the inverter from the AC output side of

the inverter, rendering the transformer unnecessary and decreasing the size, weight, and cost of the

solar energy converter.

        20.        The '710 Patent likewise describes transformerless inverters and thus provides the

same size, weight, and cost advantages as above described. In addition, the '710 Patent describes

additional features that provide efficiency and performance advantages over traditional solar

inverters.

        21.        For example, the use of multiple switches to generate a multilevel waveform

reduces the voltage that power transistors use to switch or the frequency at which they switch.

Because switching losses are proportional to voltage times switching speed, reduction of either

results in a significant benefit in DC-to-AC conversion efficiency. Efficiency is important because

it affects heat dissipation, which is not only wasted energy but also requires additional energy to

dissipate. For example, a 5kW inverter with 99% efficiency must dissipate 50 watts of waste

power and additional equipment to accomplish this is usually not needed. However, a 5kW

inverter with 95% efficiency must dissipate 250 watts of waste heat, which requires cooling fans

that in turn require additional power, add weight, create noise, and generally complicate the entire

system and the maintenance thereof.



                                                   5
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 6 of 36 PageID #: 114613




        22.        In addition, the use of multiple switches to switch different DC input voltages to

either add to, subtract from, or not contribute to the resulting waveform allows a multi-level signal

to be generated. Because the difference between the multiple voltage levels are smaller than the

maximum to minimum voltage difference, less electrical noise is produced when switching

between adjacent levels to approximate an intermediate voltage. This noise can interfere with

radios or televisions in the home or with utility signaling in the power grid, and as such there are

specifications (e.g., UL1741 and FCC Part 15) that must be met. If the noise before filtering is

high, the filters will be bigger and more expensive and the efficiency loss through the filters can

be greater. Therefore, there is an advantage to having a low noise profile before filtering. All

these advantages and more are provided by the inventions claims in the Asserted Patents.

        23.        Koolbridge is the owner of the Asserted Patents, with all substantive rights in and

to those Patents, including the sole and exclusive right to prosecute this action and enforce the

Asserted Patents to collect damages for past, present and future infringement thereof. Copies of

relevant assignments are attached as Exhibit C and they are incorporated herein by this reference.

        24.        Koolbridge has complied with the marking requirements of 35 U.S.C. § 287 at least

because neither Koolbridge nor any licensee of the Asserted Patents has distributed, sold, or

offered for sale any patented product to the public.

                             SOLAREDGE'S INFRINGING CONDUCT

        25.        SolarEdge bills itself as a "global leader in smart energy technology." See

https://www.solaredge.com/us/corporate/about-us. On information and belief, SolarEdge is the

biggest supplier of solar inverters to the U.S. residential market.

        26.        SolarEdge markets and sells solar inverters including one or more single-phase

solar inverters with HD-Wave technology ("HD-Wave Inverters"). Further information about the



                                                    6
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 7 of 36 PageID #: 114614




SolarEdge HD-Wave Inverters is provided at https://www.solaredge.com/us/products/pv-

inverter/single-phase#/, which is incorporated herein by this reference.

        27.        SolarEdge uses, makes, imports, offers to sell, and/or sells the HD-Wave Inverters

in the United States and those activities constitute direct, literal infringement and/or infringement

under the doctrine of equivalents, and/or indirect infringement of the Asserted Patents.

        28.        Specifically, sale in the United States of the HD-Wave Inverters by SolarEdge

constitutes infringement of at least Claims 1, 3, and 6 of the '822 Patent. An exemplary claim chart

showing how and why the HD-Wave Inverters infringe Claim 1 of the '822 Patent follows:

 Claim 1 of    Evidence of Infringement
 the '822
 Patent
 [1a] DC to    Claim 1 of the '822 Patent is infringed by SolarEdge inverters using HD-Wave
 AC            technology. Examples of such inverters are shown below.
 conversion
 apparatus for
 converting
 power from a
 DC source to
 produce an
 power output
 waveform at
 a first
 repetition
 frequency,
 comprising:




                    SolarEdge sells single-phase inverters with HD-Wave technology within the
                    United States, including at least the SE3000H-US, the SE3800H-US, the
                    SE5000H-US, the SE6000H-US, the SE7600H-US, the SE10000H-US, and the
                    SE11400H-US. See Datasheet for Single Phase Inverter with HD-Wave
                    Technology (downloaded from https://www.solaredge.com/us/products/pv-
                    inverter/single-phase#/) (hereinafter the "Datasheet").



                                                   7
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 8 of 36 PageID #: 114615




 Claim 1 of        Evidence of Infringement
 the '822
 Patent
                   To the extent that the preamble of this claim is limiting, SolarEdge's inverters
                   with H-D Wave technology meet this limitation.

                   The SolarEdge inverters with HD-Wave technology are configured to convert
                   DC input power to DC output power.




                   See https://www.solaredge.com/us/products/pv-inverter/single-phase#/.




                   See Installation Guide for Single Phase Inverter with HD-Wave Technology,
                   Version 1.3, at p. 12 (downloaded from
                   https://www.solaredge.com/us/products/pv-inverter/single-phase#/)
                   (hereinafter the "Installation Guide").




                                                  8
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 9 of 36 PageID #: 114616




 Claim 1 of        Evidence of Infringement
 the '822
 Patent




                   See Installation Guide, p. 27.




                   See Datasheet, p. 2.

                   The SolarEdge inverters are designed to provide a power output in the form of
                   a sine wave (i.e., a waveform at a first repetition frequency).



                                                    9
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 10 of 36 PageID #: 114617




 Claim 1 of        Evidence of Infringement
 the '822
 Patent




                   See https://www.solaredge.com/us/products/pv-inverter/single-phase#/.

                   Additional information about the SolarEdge inverters is described in connection
                   with elements [1b] through [1g] below.

 [1b] a set of SolarEdge single-phase inverters with HD-Wave technology include a set of AC
 at least one  output terminals.
 live AC
 output
 terminals, at
 least one
 output
 terminal
 designated as
 a ground,
 neutral, or
 reference
 potential
 terminal;

                   See Datasheet, p. 3.




                   See Installation Manual, p. 37.




                                                     10
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 11 of 36 PageID #: 114618




 Claim 1 of        Evidence of Infringement
 the '822
 Patent
                   See Installation Manual, p. 37.

                   At least one of the AC output terminals is designated as a ground, neutral, or
                   reference potential terminal which is configured to be connected to a grounded
                   conductor.




                   See Installation Manual, p. 37.

 [1c] a            The SolarEdge inverters are configured for use with SolarEdge's power
 floating DC       optimizers.
 power source
 having a
 positive and
 a negative        See https://www.solaredge.com/us/products/pv-inverter/single-phase#/.
 terminal
 connected         Each power optimizer provides DC power. For example, when the optimizers
 respectively      are coupled to a solar panel, each optimizer provides 1 volt of power.
 to the
 positive and
 negative DC
 input
 terminals of
 a DC to AC
 converter,
                   See Installation Guide, p. 24.

                   The SolarEdge inverters with HD-Wave technology are configured to be
                   connected to the power optimizers in series and not connected to the grounded
                   conductor (i.e., the power optimizers are floating).




                                                     11
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 12 of 36 PageID #: 114619




 Claim 1 of        Evidence of Infringement
 the '822
 Patent




                   See Installation Guide, p. 24.




                   See Installation Guide, p. 8.

                   In addition, the SolarEdge single-phase inverters with HD-Wave technology are
                   specifically designed for use with photovoltaic power sources (such as the
                   SolarEdge optimizers and/or solar panels), and SolarEdge provides instructions
                   on how to install the inverters into configurations using such floating power
                   sources. See generally Installation Guide. In addition, SolarEdge has been on
                   notice of the '822 Patent since at least early 2018.

 [1d]              See elements [1e] through [1g] below.
 Wherein the
 DC to AC
 converter
 causes:

 [1e] (1) an    The SolarEdge inverters are configured to provide a power output in the form of
 AC output      a sine wave (i.e., a waveform at a first repetition frequency).
 waveform at
 said first
 repetition
 frequency
 and having a
 voltage
 relative to
 one of said at

                                                    12
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 13 of 36 PageID #: 114620




 Claim 1 of        Evidence of Infringement
 the '822
 Patent
 least one
 ground,
 neutral or
 reference
 potential
 terminals to
 appear with a
 unique phase
 at each of a
 number N at
                   See https://www.solaredge.com/us/products/pv-inverter/single-phase#/.
 least equal to
 one of said
                   Koolbridge obtained a SolarEdge HD-Wave DC to AC inverter, model
 live AC
                   SE5000H, for testing. Koolbridge also obtained several SolarEdge optimizers,
 output
                   model P405. Six P405 optimizers, each connected to a solar panel, were
 terminals,
                   connected in series between the solar array and the inverter. The L2 output was
 and
                   connected to the grounded conductor as per the Installation Guide.
                   Measurements from an oscilloscope confirmed a voltage of 240 volts RMS on
                   the L1 output relative to L2. The measurements also confirmed that the output
                   wave has a frequency of 60 Hz.

                   The SolarEdge inverters are configured to provide a waveform with a unique
                   phase at N=1 terminals as discussed above. The claims encompass N=1. See
                   Claim 1("a number N at least equal to one"); Claim 3 ("said number N is equal
                   to 1, 2, or 3.").

 [1f] (2) a        The SolarEdge inverters are configured to provide a common-mode voltage
 common-           waveform.
 mode
 voltage           As discussed above, Koolbridge obtained a SolarEdge HD-Wave DC to AC
 waveform at       inverter, model SE5000H, for testing. Koolbridge also obtained several
 a second          SolarEdge optimizers, model P405. Six P405 optimizers, each connected to a
 repetition        solar panel, were connected in series between the solar array and the inverter.
 frequency to      The L2 output was connected to the grounded conductor as per the Installation
 appear            Guide.
 relative to
 one of said at    Measurements from the oscilloscope showed waveforms having a frequency of
 least one         60 Hz and having the same phase on both the positive and negative input
 ground,           terminals of the DC power source. The oscilloscope trace is shown below.
 neutral or
 reference
 potential
 terminals
 and in the

                                                 13
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 14 of 36 PageID #: 114621




 Claim 1 of         Evidence of Infringement
 the '822
 Patent
 same phase
 on both said
 positive and
 negative
 terminals of
 said DC
 power
 source,




 [1g] wherein       The second frequency (60 Hz) is a multiple equal to the same said number N
 the second         (N=1) of said first repetition frequency (60 Hz).
 frequency is
 a multiple
 equal to the
 same said
 number N of
 said first
 repetition
 frequency.

        29.        Similarly, sale by SolarEdge in the United States of the HD-Wave Inverters also

infringe at least Claims 1, 2, 3, and 6 of the '710 Patent, with an exemplary claim chart showing

the basis for infringement of Claim 1 of the '710 Patent following:

 Claim 1 of           Evidence of Infringement
 the '710
 Patent
 [1a] A DC to         Claim 1 of the '710 Patent is infringed by SolarEdge inverters using HD-Wave
 AC converter         technology. Examples of such inverters are shown below.
 having a
 transformerles
 s output, and
 operative to
 convert DC

                                                  14
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 15 of 36 PageID #: 114622




 Claim 1 of        Evidence of Infringement
 the '710
 Patent
 power to an
 AC power
 having a
 desirable
 voltage and
 waveform,




                   SolarEdge sells single-phase inverters with HD-Wave technology within the
                   United States, including at least the SE3000H-US, the SE3800H-US, the
                   SE5000H-US, the SE6000H-US, the SE7600H-US, the SE10000H-US, and
                   the SE11400H-US. See Datasheet for Single Phase Inverter with HD-Wave
                   Technology (downloaded from https://www.solaredge.com/us/products/pv-
                   inverter/single-phase#/) (hereinafter the "Datasheet").

                   To the extent that the preamble of this claim is limiting, SolarEdge's inverters
                   with H-D Wave technology meet this limitation.

                   The SolarEdge inverters with HD-Wave technology are configured to convert
                   DC input power to AC output power.




                   See https://www.solaredge.com/us/products/pv-inverter/single-phase#/.

                                                15
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 16 of 36 PageID #: 114623




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   See Installation Guide for Single Phase Inverter with HD-Wave Technology,
                   Version 1.3, at p. 12 (downloaded from
                   https://www.solaredge.com/us/products/pv-inverter/single-phase#/)
                   (hereinafter the "Installation Guide").




                   See Installation Guide, p. 27.




                                                    16
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 17 of 36 PageID #: 114624




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   See Datasheet, p. 2.

                   The SolarEdge inverters provide a power output in the form of a sine wave
                   (i.e., an output in a desirable voltage and waveform).




                   See https://www.solaredge.com/us/products/pv-inverter/single-phase#/.

                   The SolarEdge inverters with HD-Wave technology are transformerless.




                                               17
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 18 of 36 PageID #: 114625




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   See Installation Guide, p. 38.

 [1b] and to       To the extent that the preamble of this claim is limiting, SolarEdge's inverters
 output the AC     with H-D Wave technology meet this limitation.
 power
 between hot       SolarEdge's HD-Wave inverters output AC power.
 and neutral
 output
 terminals,




                   See Installation Guide, at p. 12.

                   Power is output between a hot terminal and a neutral terminal.




                   See Datasheet, p. 3.




                   See Installation Manual, p. 37.

                                                    18
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 19 of 36 PageID #: 114626




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   See Installation Manual, p. 37.




                   See Installation Manual, p. 37.

 [1c] the DC to    See elements [1d] through [1g] below.
 AC converter
 comprising:
 [1d] a            SolarEdge's inverters with HD-Wave technology include a plurality of
 plurality of      switches.
 controlled
 switches,         A SolarEdge HD-Wave DC to AC inverter, model SE5000H was subjected to
                   a teardown. As shown in the image below, the SolarEdge inverter includes
                   several switches    that each include two MOSFETs (Metal-Oxide-
                   Semiconductor Field-Effect Transistors) (Tr1 through Tr8). In particular, the
                   switch appears to include two Infineon MOSFETs that are connected in
                   parallel.




                                                19
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 20 of 36 PageID #: 114627




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   The switches are controlled by MOSFET drivers (in particular, Silicon Labs
                   MOSFET drivers type Si8238AB). Each MOSFET driver has two logic input
                   controls.




                   Si823x Data Sheet, Rev. 2.15, at p. 37 (downloaded                   from
                   https://www.silabs.com/documents/public/data-sheets/Si823x.pdf)
                   (hereinafter the "Driver Data Sheet").

                   This is consistent with SolarEdge's patent disclosures. SolarEdge claims
                   inverters it sells that have HD-Wave technology are covered by U.S. Patent
                   No. 9,318,974 ("the '974 Patent").

                                              20
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 21 of 36 PageID #: 114628




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   See       SolarEdge      Patent        Notice        (downloaded        from
                   https://www.solaredge.com/sites/default/files/se_patents.pdf). Independent
                   claim 1 of the '974 Patent recites two sets of switches, i.e., a plurality of
                   switches.




                   The only other independent claim likewise recites a first pair of switches and
                   a second pair of switches, such that the SolarEdge HD-Wave inverters must
                   have a plurality of switches if they are covered by the '974 Patent.

 [1e] each         The SolarEdge inverters with HD-Wave technology have a DC power input as
 having a          shown in the image below.
 power input
 connection
 operative to
 accept DC
 power from an
 associated DC
 power source
 at an
 associated DC
 voltage,




                                                21
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 22 of 36 PageID #: 114629




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   Each switch (as discussed above in connection with element [1d]) likewise
                   includes a power input connection. In operation, every MOSFET has a power
                   input and thus a power input connection. The power input connection for each
                   switch is connected to a capacitor. The image below shows the capacitors in
                   the SolarEdge HD-Wave DC to AC inverter, model SE5000H.




                   The capacitors include the black boxes labeled with the letters BM or labeled
                   with a ring shape.



                                               22
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 23 of 36 PageID #: 114630




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                                     (Partial) C1 C2 C1 (Partial)

                   The capacitors also include surface mounted capacitors such as the capacitors
                   that form C1 as indicated above. Different capacitors shown in this image have
                   varying capacitances. The capacitor (or combinations of capacitors) provides
                   a DC voltage to the power input connection of the switch. The DC power
                   provided by the capacitors (i.e., the associated DC voltage) will vary based on
                   the capacitance of the capacitor.

                   Again, this is consistent with SolarEdge's patent disclosure. The switches
                   recited in Claim 1 of the '974 Patent (as discussed above in connection with
                   element [1d]) connect phase circuits "between voltage input terminals" and
                   therefore connect either directly or indirectly to the DC power source.
                   Although the claims of the '974 Patent do not discuss these details, the
                   disclosure of the '974 Patent further supports the switches having power input
                   connections operative to accept DC power.




                                                23
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 24 of 36 PageID #: 114631




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   Figure 1A (showing an exemplary multi-level inverter including parallel
                   connections of a plurality of switches disposed across a DC voltage, as
                   described at 4:36-39). Each of the switches may have a different associated
                   DC voltage depending on the associated capacitor.




                   See '974 Patent at 4:48-56.

 [1f] and each     Based on a circuit trace of the SolarEdge inverter, model SE5000H, the circuit
 controlled        of the SolarEdge inverter can be depicted as follows:
 switch further
 having a
 power output
 connection
 operative to
 output a
 selected one
 of: (a) the
 associated DC
 voltage, (b)
 the associated
 DC voltage

                                                 24
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 25 of 36 PageID #: 114632




    Claim 1 of       Evidence of Infringement
    the '710
    Patent
    having an
    inverted
    polarity, and
    (c) zero
    voltage, in
    response to an
    associated
    ternary-valued
    selection
    signal
    representing
    the multiplier
    values +1, -1,
    or 0
    respectively,


                     As shown in this image, each switch (for example, the switch including Tr6
                     and Tr3) has a power output connection (denoted Output 2 in the figure). The
                     switch will output (1) the associated DC voltage (i.e., the DC voltage
                     associated with capacitor C2), (2) the associated DC voltage having an
                     inverted polarity, or (3) zero voltage depending on the inputs to the drivers in
                     the circuit. For example, the selection signal (VIBDR4, VIBDR2)1 will result in
                     the following contributions from capacitor C2 based on the switch including
                     Tr3 and Tr6:

                     VIBDR4          VIBDR2            TR2 state     TR3 state       C2
                                                                                     contribution
                     0               1                 OFF           ON                  +V2
                     1               0                 ON            OFF                 -V2
                     0               0                 OFF           OFF             0
                     1               1                 ON            ON              0

                     The signal (0,1) corresponds to the multiplier value +1, the signal (1,0)
                     corresponds to the multiplier value -1, and the signals (0,0) and (1,1)
                     correspond to the multiplier value 0. Because the binary pairs (0,0) and (1,1)
                     result in the same zero voltage contribution, this is a ternary-valued selection
                     signal. See dependent claim 6.


1
 VIBDRX refers to the VIB input signal for Driver X (corresponding to the input at pin 2 of
Driver X).

                                                  25
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 26 of 36 PageID #: 114633




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   See Driver Data Sheet, at p. 37.

                   Once again, this is consistent with SolarEdge's patent disclosure. According
                   to the specification of the '974 Patent, each switch consists of a number of
                   MOSFET transistors. The switch is configured so as to either add the
                   associated DC voltage to the output voltage, subtract the associated DC voltage
                   from the output voltage, or to contribute zero voltage to the DC voltage, as
                   discussed throughout the '974 Patent. Indeed, the circuit shown above appears
                   to be operationally very similar to if not the same as the circuits shown and
                   described in the '974 Patent.




                                                26
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 27 of 36 PageID #: 114634




 Claim 1 of        Evidence of Infringement
 the '710
 Patent
                   See '974 Patent at 6:14-35.




                   See '974 Patent at 6:40-49.




                                                 27
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 28 of 36 PageID #: 114635




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   See '974 Patent at 6:50-61.




                                                 28
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 29 of 36 PageID #: 114636




 Claim 1 of         Evidence of Infringement
 the '710
 Patent




 [1g] the power     The power output connections of the plurality of switches are connected in
 output             series to output a sum voltage. This was confirmed by a continuity test
 connections of     performed using an ohmmeter. Moreover, as a practical matter the power
 the plurality of   output connections are necessarily connected in some fashion and it would not
 switches being     make sense for these outputs to be connected in parallel.
 directly
 connected in       This is once again consistent with SolarEdge's patent disclosures. As
 series to          discussed above in connection with element [1f], the outputs for the plurality
 output a sum       of switches are connected in series such that the output of a particular switch
 voltage            either adds the associated voltage to, subtracts the associated voltage from, or
 approximating      contributes zero voltage to, the AC output voltage.
 the desired AC
 output voltage     The sum voltage approximates a desired AC output voltage and waveform, i.e.,
 and waveform.      a sine wave with a frequency of 60 Hz and a nominal voltage of 240 volts.




                                                 29
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 30 of 36 PageID #: 114637




 Claim 1 of        Evidence of Infringement
 the '710
 Patent




                   See https://www.solaredge.com/us/products/pv-inverter/single-phase#/.

                   The AC output has a frequency of 60 Hz.




                   See Installation Guide for Single Phase Inverter with HD-Wave Technology,
                   Version 1.3, at p. 73 (downloaded from
                   https://www.solaredge.com/us/products/pv-inverter/single-phase#/).

                   SolarEdge inverters with HD-Wave technology provide a nominal voltage of
                   240 Volts.




                   See Installation Guide for Single Phase Inverter with HD-Wave Technology,
                   Version 1.3, at p. 72 (downloaded from
                   https://www.solaredge.com/us/products/pv-inverter/single-phase#/).




                                               30
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 31 of 36 PageID #: 114638




        30.        In April 2018, Koolbridge sent a letter to SolarEdge inviting SolarEdge to consider

a joint development or licensing arrangement regarding Koolbridge's inverter technology. The

letter included a list of Koolbridge's patents related to its inverter technology. A copy of the letter

is attached as Exhibit D and is incorporated herein by this reference. The '822 Patent was identified

at the top of that list. Copies of delivery confirmations for the letter are attached as Exhibit E and

are incorporated herein by reference. SolarEdge has thus been on notice of the '822 Patent, its

applicability to sale of its inverters in the United States and, upon information and belief, its

infringement of at least the '822 Patent since at least 2018. Despite this knowledge and presumably

knowing it has a duty to avoid knowingly infringing upon the valid and subsisting patent rights of

others, that is exactly what SolarEdge has been doing for years. For at least these reasons,

SolarEdge's infringement has been and continues to be willful.

                                FIRST CLAIM FOR RELIEF
          (Direct Patent Infringement of U.S. Patent Nos. 8,937,822 and 10,784,710
                              in violation of 35 U.S.C. § 271(a))

        31.        Koolbridge incorporates the foregoing paragraphs as if fully set forth herein.

        32.        SolarEdge made, has made, used, imported, provided, supplied, distributed, sold,

imported and/or offered for sale in the United States at least the HD-Wave Inverters, which as

outlined in the above charts infringe the asserted patents.

        33.        By doing so, SolarEdge has directly infringed (literally and/or under the doctrine

of equivalents) at least Claims 1, 3, and 6 of the '822 Patent and at least Claims 1, 2, 3, and 6 of

the '710 Patent. SolarEdge's infringement in this regard is ongoing and not limited to the

representative claims included in the charts.

        34.        Koolbridge has been damaged as a result of SolarEdge's infringing conduct. Thus,

SolarEdge is liable to Koolbridge in an amount that adequately compensates it for such



                                                    31
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 32 of 36 PageID #: 114639




infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

        35.        SolarEdge's infringement of the Asserted Patents has been and continues to be

willful and intentional and with full knowledge of the existence and validity thereof.

        36.        The willful and intentional nature of SolarEdge's infringement entitles Koolbridge

to an award of treble damages pursuant to 35 U.S.C. § 284, and to an award of its attorneys' fees

pursuant to 35 U.S.C. § 285.

        37.        Koolbridge will continue to suffer damages and irreparable harm unless SolarEdge

is restrained and enjoined by this Court, pursuant to 35 U.S.C. § 283, from further infringement of

the Asserted Patents.

                               SECOND CLAIM FOR RELIEF
         (Indirect Patent Infringement of U.S. Patent Nos. 8,937,822 and 10,784,710
                          in violation of 35 U.S.C. §§ 271(b) and (c))

        38.        Koolbridge incorporates the foregoing paragraphs as if fully set forth herein.

        39.        SolarEdge has also indirectly infringed the Asserted Patents by inducing others to

directly infringe the Asserted Patent. SolarEdge has induced installers and/or others, including

SolarEdge's customers, to directly infringe (literally and/or under the doctrine of equivalents) the

Asserted Patents in the United States by installing and using the HD-Wave Inverters. SolarEdge

took active steps, directly and/or through contractual relationships with others, with the specific

intent to cause them to use the HD-Wave Inverters in a manner that infringes one or more claims

of the Asserted Patent, including, for example, Claims 1, 3, and 6 of the '822 Patent and Claims 1,

2, 3, and 6 of the '710 Patent. Such steps by SolarEdge included, among other things, advising or

directing installers and others to use the HD-Wave Inverters in an infringing manner; advertising

and promoting the use of the HD-Wave Inverters in an infringing manner; and/or distributing



                                                    32
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 33 of 36 PageID #: 114640




instructions that guide users to use the accused products in an infringing manner. SolarEdge is

performing these steps, which constitute induced infringement, with the knowledge of the Asserted

Patents and with the knowledge that the induced acts constitute infringement. SolarEdge is aware

that the normal and customary use of the HD-Wave Inverters by installers and others (e.g., use in

accordance with the instructions provided by SolarEdge), including SolarEdge's customers,

infringes the Asserted Patents. SolarEdge's inducement is ongoing.

        40.        SolarEdge has also indirectly infringed by contributing to the infringement of the

Asserted Patents. SolarEdge has contributed to the direct infringement of the Asserted Patents by

the installers and other users of the HD-Wave Inverters in the United States. The HD-Wave

Inverters have features that are specially designed to be used in an infringing way and that have

no substantial uses other than uses that infringe the Asserted Patent, including, for example,

Claims 1, 3, and 6 of the '822 Patent and Claims 1, 2, 3, and 6 of the '710 Patent. For example, as

relevant to the '822 Patent, the HD-Wave Inverter includes a set of terminals and other components

arranged such that when the HD-Wave Inverter is installed in a solar energy system it is capable

of producing an AC output waveform and a common-mode voltage waveform as recited in Claim 1

of the '822 Patent. The HD-Wave Inverter has no function other than being installed in an energy

system to convert a DC input to an AC output in the manner described in Claim 1 of the '822

Patent. The HD-Wave Inverter's features constitute a material part of the invention of one or more

of the claims of the Asserted Patents and are not staple articles of commerce suitable for substantial

non-infringing use. SolarEdge's contributory infringement is ongoing.

        41.        SolarEdge had knowledge of the '822 Patent no later than April 2018 and had

knowledge of the '710 Patent no later than the filing of this Complaint.




                                                   33
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 34 of 36 PageID #: 114641




        42.        SolarEdge's actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by SolarEdge.

        43.        SolarEdge's indirect infringement of one or more of the Asserted Patents is, has

been, and continues to be willful, intentional, deliberate, and/or in conscious disregard of

Koolbridge's rights under the Asserted Patents.

        44.        Koolbridge has been damaged as a result of the infringing conduct by SolarEdge

alleged above. Thus, SolarEdge is liable to Koolbridge in an amount that adequately compensates

it for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

        45.        The willful and intentional nature of SolarEdge's infringement entitles Koolbridge

to an award of treble damages pursuant to 35 U.S.C. § 284, and to an award of its attorneys' fees

pursuant to 35 U.S.C. § 285.

        46.        Koolbridge will continue to suffer damages and irreparable harm unless SolarEdge

is restrained and enjoined by this Court, pursuant to 35 U.S.C. § 283, from further infringement of

the Asserted Patents.

                                       PRAYER FOR RELIEF

        Koolbridge requests that the Court find in its favor and against SolarEdge, and that the

Court grant Koolbridge the following relief:

        A.         Judgment that one or more claims of the Asserted Patents have been infringed,

either literally and/or under the doctrine of equivalents, by SolarEdge;

        B.         A permanent injunction enjoining SolarEdge and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in




                                                    34
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 35 of 36 PageID #: 114642




concert therewith from infringement of the Asserted Patents, or, in the alternative, an award of a

reasonable ongoing royalty for future infringement of the Asserted Patents by such entities;

        C.         Judgment that SolarEdge accounts for and pays to Koolbridge all damages to and

costs incurred by Koolbridge because of SolarEdge's infringing activities and other conduct

complained of herein, including an award of all increased damages to which Koolbridge is entitled

under 35 U.S.C. § 284;

        D.         That this Court declare this an exceptional case and award Koolbridge its attorneys'

fees and costs in accordance with 35 U.S.C. § 285;

        E.         Pre-judgment and post-judgment interest on the damages caused to it by reason of

SolarEdge's infringing activities and other conduct complained of herein; and

        F.         Such other and further relief as the Court may deem just and proper under the

circumstances.

                                    DEMAND FOR JURY TRIAL

        Koolbridge hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.



 Dated: October 9, 2020                               KLEHR HARRISON
                                                      HARVEY BRANZBURG LLP

                                                      /s/ Sean M. Brennecke
                                                      Raymond H. Lemisch (Bar No. 4204)
 OF COUNSEL                                           Sean M. Brennecke (Bar No. 4686)
                                                      919 N. Market Street, Suite 1000
 Robert R. Brunelli (pro hac vice to be filed)        Wilmington, Delaware 19801
 Hiwot Covell (pro hac vice to be filed)              Telephone: (302) 552-5530
 Matthew C. Miller (pro hac vice to be filed)         rlemisch@klehr.com
 Brian S. Boerman (pro hac vice to be filed)          sbrennecke@klehr.com
 SHERIDAN ROSS P.C.
 1560 Broadway, Suite 1200                            Counsel for Plaintiff
 Denver, CO 80202                                     Koolbridge Solar, Inc.


                                                    35
PHIL1 9154724v.1
Case 1:99-mc-09999 Document 1141 Filed 10/09/20 Page 36 of 36 PageID #: 114643




 Telephone: 303-863-9700
 Facsimile     303-863-0223
 litigation@sheridanross.com
 rbrunelli@sheridanross.com
 mmiller@sheridanross.com
 hcovell@sheridanross.com
 bboerman@sheridanross.com




                                      36
PHIL1 9154724v.1
